DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an apparatus, classified in B29C64/245.
II. Claims 17-20, drawn to a method, classified in B05D1/005.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed does not require the build plate to be utilized in a three-dimensional printer, and can therefore be practiced by another and materially different apparatus, such as a spin coater.
During a telephone conversation with Thomas Bassolino on 05/18/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comb (US20150145174 A1).
Regarding claim 12, Comb teaches a build plate system (platen assembly 26) of a three-dimensional printer (system 10), the build plate system comprising: a build plate (platen assembly 26) including a sheet (build sheet 36) having a build section (receiving surface 58), the sheet formed of a material including a ferromagnetic component  ([0053] base sheet 36b is derived from one or more ferromagnetic materials) along the build section (see Figure 5); and a backbone structure (rigid chuck portion 34) including a body (platen plate 52) and a plurality of magnets (plurality of magnets 80) supported by the body (see Figure 6), the build plate coupled to the backbone structure via a magnetic force of the plurality of magnets exerted in a first direction on the ferromagnetic component along the build section of the sheet ([0060] three magnets 80 to magnetically couple build sheet 36 to top surface 76 of platen plate 52), and the sheet of the build plate slidable relative to the body in a second direction perpendicular to the first direction of the magnetic force ([0042] the rolling action of nip roller 28 generates roller pressure, which can cause thin plastic sheets to creep or walk (much like pie dough) during a printing operation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US20050173855 A1), and further in view of Baltes (US20190047221 A1).
Regarding claim 1, Dunn teaches a build plate (substrate 16) for a three-dimensional printer (claim 18: for use in a three-dimensional modeling machine), the build plate comprising: a sheet of an elastically flexible material (modeling surface 52; [0032] can be flexed slightly so as to assist in releasing a completed model from the substrate 16); a frame (tray 50) around at least a portion of a perimeter of the sheet (see Figures 2-4), the frame formed of an elastomeric material ([0040] An ABS plastic injection-molded substrate) that elastically flexes with the sheet [0032] can be flexed slightly so as to assist in releasing a completed model from the substrate 16); and one or more tabs (handle 56) of the elastomeric material extending from the frame ([0031] handle 56 extends from a front edge of the tray 50) to provide gripping surfaces for removal of the build plate from the three-dimensional printer ([0045] the user removes the substrate 16 from the platform 14 and [0016] a handle for ease of use). However, Dunn fails to teach the sheet including a ferromagnetic metal and the elastomeric material having a low thermal conductivity relative to the sheet and the elastomeric material positioned to insulate an exposed surface of the frame from a temperature of the sheet.
In the same field of endeavor pertaining to a build plate for a for a three-dimensional printer, Baltes teaches a build plate (build surface 20) comprising: a sheet of an elastically flexible material including a ferromagnetic metal (magnetic binding mechanism 22); a frame 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sheet of Dunn with the sheet as taught by Baltes, for the benefit of increasing the build plate reusability.
Regarding claim 2, Dunn modified with Baltes teaches the build plate of claim 1. Further, Dunn teaches wherein the frame defines a recess (see modified Figure 4 below) graspable by fingertips of a user ([0045] the user removes the substrate 16 from the platform 14 and [0016] includes a handle for ease of use).
 
claim 3, Dunn modified with Baltes teaches the build plate of claim 1. Further, Dunn teaches wherein the frame is disposed over the entire perimeter of the sheet (see tray 50 surrounding modeling surface 52 in Figures 3-4).
Regarding claim 4, Dunn modified with Baltes teaches the build plate of claim 1. Further, Dunn teaches wherein each of the one or more tabs has a first surface roughness, and the frame has a second surface roughness (surface roughness is an inherent material property) and that the second surface roughness could be less than the first surface roughness (col 4 line 39-41). A roughness if selected for desired adherence and release characteristics (col 4 line 35-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second surface roughness be less than the first surface roughness for the benefit of desired adherence and release characteristics. Further, it has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 5, Dunn modified with Baltes teaches the build plate of claim 1. However, Dunn modified with Baltes fails to teach the build plate further comprising a polycarbonate layer disposed over at least one surface of a build section of the sheet.
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Comb teaches a build plate (platen assembly 26) further comprising a polycarbonate layer (polycarbonate top film 36a; see Figure 5) disposed over at least one surface of a build section of the sheet (steel base sheet 36b; see Figure 5). The polycarbonate film over the sheet is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the build plate of Dunn modified with Baltes to further comprise a polycarbonate layer disposed over at least one surface of a build section of the sheet, as taught by Comb, for the benefit of using ABS and polycarbonate part materials.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US20050173855 A1) and Baltes (US20190047221 A1) as applied to claim 1, and further in view of Dulkiewicz et al. (US20180022044 A1).
Regarding claim 6, Dunn modified with Baltes teaches the build plate of claim 1. However, Dunn modified with Baltefails to teach wherein the ferromagnetic metal includes spring steel.
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Dulkiewicz teaches wherein the ferromagnetic metal includes spring steel ([0033] leaf springs 122 of additive manufacturing system 100 may be formed from steel). The spring steel allows for a user to remove and insert distinct build plates after a single operation for performing additional build processes ([0035] may dispose of build plate 128 after only a single operation of building components, and may insert distinct build plate(s) 128 within retaining plate 102 for performing additional component building processes).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US20050173855 A1) and Baltes (US20190047221 A1) as applied to claim 1, and further in view of Comb et al. (US20150145174 A1) and as evidenced by Energy Education (https://energyeducation.ca/encyclopedia/Thermal_conductivity, published in 2020- see attached).
Regarding claim 7, Dunn modified with Baltes teaches the build plate of claim 1. However, Dunn modified with Baltes fails to teach wherein the elastically flexible material of the sheet has a first thermal conductivity and the elastomeric material of the frame has a second thermal conductivity, wherein the first thermal conductivity is greater than the second conductivity at room temperature.
 In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Comb teaches wherein the elastically flexible material of the sheet (steel base sheet 36b; see Figure 5) has a first thermal conductivity (thermal conductivity is an inherent material property) and the elastomeric material of the frame (insulator 50) has a second thermal conductivity (thermal conductivity is an inherent material property), wherein the first thermal conductivity is greater than the second conductivity at room temperature (metals such as steel have high thermal conductivity in comparison to insulating materials, which have a relatively low thermal 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sheet of Dunn modified with Baltes have a first thermal conductivity greater than a second thermal conductivity of the frame of Dunn modified with Baltes, as taught by Comb, for the benefit of thermally isolating the sheet from the frame.
Regarding claim 8, Dunn teaches a build plate (substrate 16) for a three-dimensional printer (claim 18: for use in a three-dimensional modeling machine), the build plate comprising: a sheet having a build section (modeling surface 52) that is substantially planar in the absence of an external force ([0032] matrix of ribs 60 forming the underside of the tray 50 provide strength to maintain the flat modeling surface 52), the sheet formed of a first material along the build section ([0031] in modeling with ABS plastic modeling material and Waterworks.TM. soluble support material); a frame (tray 50) along at least a portion of a perimeter region of the sheet (see Figures 2-4), the frame at least as flexible as the sheet ([0032] can be flexed slightly so as to assist in releasing a completed model from the substrate 16); and one or more tabs coupled to the frame (handle 56; see Figures 3-4), each tab thermally insulated from the first material of the sheet by at least the second material of the frame ([0040] handle can be made 
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Comb teaches the first material including a ferromagnetic component ([0053] Base sheet 36b is derived from one or more ferromagnetic materials), and the first material having a first thermal conductivity (thermal conductivity is an inherent material property) and the frame including a second material (insulator 50) having a second thermal conductivity less than the first thermal conductivity of the first material (metals such as steel have high thermal conductivity in comparison to insulating materials, which have a relatively low thermal conductivity- see first paragraph under “Values for Common Materials” in Energy Education). The insulator thermally isolates the sheet from the rest of the build plate, and therefore prevents or restricts heat generated at the sheet from being drawn into the rest of the build plate ([0046] thermally isolates platen plate 52 from gantry adapter 48 and gantry 42, preventing or otherwise restricting heat generated at platen plate 52 from being drawn into gantry adapter 48 and gantry 42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first material of Dunn include a ferromagnetic component, as taught by Comb, and for the frame of Dunn to include a second material having 
Regarding claim 9, Dunn modified with Baltes and Comb teaches the build plate of claim 8. Further, Dunn teaches wherein in response to torque about any axis extending through the sheet and the frame at room temperature, the sheet has a first torsional stiffness, and the frame has a second torsional stiffness (stiffness is an inherent material property). However, Dunn modified with Baltes Comb fails to teach the second torsional stiffness is less than or equal to the first torsional stiffness of the sheet.
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Baltes teaches the second torsional stiffness could be less than or equal to the first torsional stiffness of the sheet ([0024 the Young's Modulus of the flex layer material may be less than 0.5 GPa. In one embodiment, the Young's Modulus of the flex layer material may preferably be between 0.01 and 0.1 GPa. In one embodiment, the Young's Modulus of the flex layer material can be as low as 0.001 GPa). The elasticity of elastomers allows for greater bending moments and therefore makes it easier to peel off the built object ([0030] elasticity of neoprene and of similar elastomers (e.g. other polymers having similar elastic properties) allows for greater bending moments compared to, for example, some plastics and other materials of higher rigidity, thereby making it easier to peel off the extruded object (50)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second torsional stiffness be less than or equal to the first torsional stiffness of the sheet, as taught by Baltes, for the benefit of more easily peeling off the built object. Further, it has been shown that a person of ordinary skill has  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US20050173855 A1), and further in view of Comb et al. (US20150145174 A1).
Regarding claim 10, Dunn modified with Comb teaches the build plate of claim 8. Further, Dunn teaches wherein the second material of the frame includes an elastomeric material ([0040] An ABS plastic injection-molded substrate).
Regarding claim 11, Dunn modified with Comb teaches the build plate of claim 10. Further, Dunn teaches wherein the second material includes a thermoplastic elastomer ([0040] An ABS plastic injection-molded substrate).

Claim 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Comb et al. (US20150145174 A1), and further in view of Dunn et al. (US20050173855 A1).
Regarding claim 13, Comb teaches the build plate system of claim 12. However, Comb fails to teach wherein the sheet of the build plate is slidable relative to the body in the second direction under force of thermal expansion of the sheet of the build plate.
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Dunn teaches wherein the sheet of the build plate is slidable relative to the body in the second direction under force of thermal expansion of the sheet of the build plate ([0035] slots 36, 38 and 40 are sized larger than their corresponding projections 64 and 70, to accommodate 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sheet of the build plate of Comb be slidable relative to the body in the second direction under force of thermal expansion of the sheet of the build plate, as taught by Dunn, for the benefit of permitting thermal expansion while maintaining the sheet position.
Regarding claim 14, Comb teaches the build plate system of claim 12. Further, Comb teaches wherein the body of the backbone structure includes a substantially planar surface ([0060] top surface 76 is a substantially planar surface). However, Comb fails to teach the sheet of the build plate is slidable relative to the body, in the second direction, along the substantially planar surface.
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Dunn teaches the sheet of the build plate is slidable relative to the body, in the second direction, along the substantially planar surface ([0029] top surface 20 flat and [0017] sliding the substrate along the platform until the projections are fully seated in the keyholes; see Figure 1). The build plate that slides relative to the body has projections that are visible to the user to provide easier alignment ([0043] the projections 64 are visible to the user, providing ease of alignment).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sheet of Comb be slidable relative to the body 
Regarding claim 15, Comb modified with Dunn teaches the build plate system of claim 14. However, Comb modified with Dunn fails to teach a ramp extending in a direction away from the substantially planar surface, the ramp oriented to separate a region of the build plate from the backbone structure as the build plate is moved in the direction away from the substantially planar surface.
In the same field of endeavor pertaining to a build plate for a three-dimensional printer, Dunn teaches a ramp (see projection 64 in Figure 6) extending in a direction away from the substantially planar surface (see projection 64 in Figure 6), the ramp oriented to separate a region of the build plate from the backbone structure (see leg portion 66 in Figure 5) as the build plate is moved in the direction away from the substantially planar surface (Claim 1: projection configured to be removably seated in a corresponding one of the keyholes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the build plate system of Comb modified with Dun comprise a ramp extending in a direction away from the substantially planar surface, the ramp oriented to separate a region of the build plate from the backbone structure as the build plate is moved in the direction away from the substantially planar surface, as taught by Dunn, for the benefit of providing easier alignment of the sheet, as discussed in claim 13.


16 is rejected under 35 U.S.C. 103 as being unpatentable over Comb et al. (US20150145174 A1), and further in view of Sugiyama et al. (US20190039305 A1)
Regarding claim 16, Comb teaches the build plate system of claim 12. However, Comb fails to teach wherein the build section of the sheet of the build plate coupled to the backbone structure via the magnetic force has a flatness of greater than about 0.2 mm and less than about 0.4 mm from planar at a temperature of about 80 Celsius.
In the same field of endeavor pertaining to a build section of a three-dimensional printer, Sugiyama teaches the build section of the sheet of the build plate has a flatness of greater than about 0.2 mm and less than about 0.4 mm from planar ([0073] Warpage at each corner is from 0.1 mm to 0.2 mm 2 Large warpage at each corner ranges from 0.2 mm to 1.0 mm) at a temperature of about 80 Celsius ([0090] using a platform temperatures of 80° C). The flatness could be used to evaluate the 3-D printing accuracy ([0073] Accuracy of 3-D printing was evaluated by determining the warpage at each corner of the 3-D printed article and assigning a warpage rating).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the build section of the sheet of the build plate of Comb to have a flatness of greater than about 0.2 mm and less than about 0.4 mm from planar at a temperature of about 80 Celsius, as taught by Sugiyama, for the benefit of evaluating the accuracy of the 3-D printing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743